Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed October 12, 2020 have been fully considered but they are not persuasive. Claims 1 and 8 have been amended to incorporate the claim limitations of now cancelled claim 4 and 5. These limitations will be addressed in the new rejections recited below.
It is noted that applicant argues that the polishing pad and dresser are not the same. However, the structure of the polishing pad and the polishing dressers can be identical except the pad polishes the substrate/wafer while the dresser polishes the pad.  The examiner opines that the difference between the pad and dresser is the intended use or workpiece acted upon as both the pad and dresser changes the topography of the workpiece that is worked upon. In essence, the apparatus of Nakayama features two polishing pads (polishing pad 3) one of which polishes a substrate while the other (dresser 11) polishes the polishing pad 3. Nevertheless, for the sake of argument, the examiner introduced the prior art of Kuwabara et al which also teach the shape of the polishing pad recesses/shapes (the pad which processes the wafer/substrate) recesses  which are listed in col. 16 lines 12-18.

Claims 1-3 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama et al (US 9, 849, 558) in view of Kuwabara et al (US 8,388,799).
The prior art of Nakayama et al teaches a polishing apparatus and polishing pad dresser.
Regarding claims 1, 6, and 10: The prior art of Nakayama et al teaches a polishing pad 3 for polishing a substrate (wafer 1), comprising a surface for polishing the substrate see Figs. 3A, 4A-4C, 5B, and 5C while the dresser 11 polishes the pad see Figs. 2B, 8B, 8C, 9C, the surface of 2 or more. See col. 3 lines 53-61 – col. 4 lines 53. See Figs. 2A, 2B, 4A-4C. 
The structure of the polishing pad and the polishing dressers can be identical except the pad polishes the substrate/wafer while the dresser polishes the pad.  The examiner opines that the difference between the pad and dresser is the intended use or workpiece acted upon as both the pad and dresser changes the topography of the workpiece that is worked upon. In essence, the apparatus of Nakayama features two polishing pads (polishing pad 3) one of which polishes a substrate while the other (dresser 11) polishes the polishing pad 3. According to the prior art of Nakayama a slurry is supplied by a slurry feeder 5 and is supplied to the polishing pad see col. 2 lines 35-48 and Figs. 4C and 5C. Slurry has been provided to the polishing pad 3 and is also supplied to the dresser during the process of dressing the pad by the dresser (11) as there is entraining slurry and slurry particles in the pad.
Nakayama teaches the shape of the convex portions 11b of the dresser 11 as illustrated in Fig. 7B have an tubular/columnar shape (circular) see col. 6 lines 11-22, col. 6 lines 36-47 the shape can be triangular grid or rectangular shape since the recitations of shape are for the dresser. 
For sake of argument, the examiner introduced the prior art of Kuwabara et al which teach the shape of the polishing pad (the pad which processes the wafer/substrate) recesses are 
The shape of the recesses of the polishing pad as suggested by Kuwabara et al is that the shape of the recess(es) in the pad allow the slurry to be held and the shape will distribute the slurry as recited in col. 16 lines 12-18. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the polishing pad of Nakayama et al to share the physical properties of the dresser with the polishing pad  as it is supported in the prior art of Kuwabara et al that using such shaped/sizes recesses.

Regarding claim 2: Nakayama et al fails to teach an elastic modulus. The prior art of Kuwabara et al teaches a CMP pad with an elastic modules of 50-500MPA at 30 deg. C see col. 16 lines 34-40.

Regarding claim 3: Nakayama et al fails to teach a Shore hardness of the polishing pad. The polishing pad of Kuwabara et al also has a Shore D hardness of 30-90 see col. 16 lines 43-45. Specifically the Shore D hardness and elastic modulus will ensure good elasticity recuperative power according to col. 16 lines 46-56 of Kuwabara et al. 
The motivation to modify the polishing pad of Nakayama et al to share the physical properties of the polishing pad of Kuwabara et al is that these physical properties allow the pad to endure the harsh physical and chemical environment of CMP. 

Regarding claim 7: This claim is interpreted as a matter of product by process as the method or process used to create the recess portions does not structural limit the portions of the prior art of Nakayama et al.

Regarding claim 8:	 The prior art of Nakayama et al teaches a semiconductor fabricating device comprising: a polishing table which holds a polishing pad 3 which includes a surface having plural recess portions, and in which an average width of the recess portions at one area of the surface in a direction parallel to the surface is 10-20 micrometers (the art of Nakayama et al teaches the diameter of the recesses is 1-10 (reads at 10 micrometers) micrometers in col. 7 lines 50-56 and greater than 10 (this reads on 10-20 micrometers) micrometers in col. 4 lines 24-33 and col. 9 lines 23-33, and an average density of the recess portions at one area of the surface is 1,300 /mm2 or more; a polishing liquid supply (slurry feeder 5) configured to supply a polishing liquid to the surface of the polishing pad; and a polishing head 4 configured to rotate a substrate 1 that is polished by the surface of the polishing pad.  See col. 3 lines 53-61 – col. 4 lines 53. See Figs. 2A, 2B, 4A-4C. According to the prior art of Nakayama slurry is supplied by a slurry feeder 5 and is supplied to the polishing pad see col. 2 lines 35-48 and Figs. 4C and 5C. Slurry has been provided to the polishing pad 3 and is also supplied to the dresser during the process of dressing the pad by the dresser (11) as there is entraining slurry and slurry particles in the pad.

Regarding claim 9:  The semiconductor fabricating device according to 23 4832-4434-9040.1claim 8, further comprising: a dresser (11 and 21) arranged to perform a dressing of an upper surface of the polishing pad. See col. 2 lines 49-52 of Nakayama et al.


Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama et al (US 9, 849, 558) in view of Kuwabara et al (US 8,388,799) as applied to claims 1-3 and 6-10 above, and in further view of Xu et al (US 2010/0279435).

The modification fails to teach a temperature adjuster.
The prior art of Xu et al teaches temperature control of CMP. The prior art of Xu teaches a CMP apparatus 10, a polishing pad 14. See [0029] – [0044] which teaches an IR sensor 66 located at polishing surface 34 to sense the temperature of the polishing surface 34. The temperature of the polishing is adjustable the temperature controller 110 which controls heater/cooling element 108 to achieve the desired temperature. Xu et al further teaches the effect of the polishing rate and temperature see [0032]. A controller (computer 68) further controls the temperature and effect on the polishing parameters especially the temperature of the pad see [0041]. The motivation to modify the apparatus of Nakayama et al and Kuwabara et al with the temperature adjuster of Xu et al is that control of the pad temperature ensures enhanced control of the polishing rate and thus more uniform polishing results. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the apparatus of Nakayama et al and Kuwabara et al with the temperature adjuster of Xu et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The prior art of Matsui et al (US 2007/0284338) teaches a polishing pad 5 see [0048] where the diameter of the hole (groove 6) and trench 7 each are 10 mm or 10 microns.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716